EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan Young on 09/13/2021.
The application has been amended as follows: 
Claim 3, line 1: replace “A method of manufacturing a composite magnetic powder,” with “A method of manufacturing the composite magnetic powder of claim 1,”.
Claim 5, line 1: replace “The composite magnetic powder as claimed in claim 4,” with “The composite magnetic powder as claimed in claim 1,”.
Claim 9, line 1: replace “The powder magnetic core as claimed in claim 8,” with “The powder magnetic core as claimed in claim 2,”

-- END OF AMENDMENT --

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest a composite powder containing iron having an insulating layer on the surface thereof comprising silicon oxide wherein the insulating layer has an oxygen to silicon ratio on 2.1 or more and 2.2 or less.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        09/14/2021